Citation Nr: 0333504	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  00-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  
Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request (a) any 
additional service medical 
records/clinical records, particularly 
any hospital, inpatient, or outpatient 
medical records pertaining to chest pain 
and/or depression at Fort Devens, 
Massachusetts beginning on or about 
February 28, 1966; and (b) any additional 
service 
personnel/administrative/disciplinary 
records, particularly any substantiation 
of his alleged brief capture by North 
Korean soldiers near the demilitarized 
zone on or about December 1965 and a 
subsequent assignment to a burial detail 
at Ft. Knox, Kentucky, apparently between 
April and June 1966.  The appellant was 
in the Army from July 1964 to June 1966.  
His service number was [redacted].  His 
Social Security number is [redacted].  
If no additional service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

2.  Ask the appellant to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder, particularly such treatment 
proximate to June 1966 service discharge.  
Obtain records from each health care 
provider the appellant identifies, with 
appellant's assistance as needed, 
including, but not limited to, those from 
Cezar Y. Sembrano, M.D., 24 S. Broadway, 
Red Hook, New York 12571.  
3.  Request any available treatment 
records from Social Security 
Administration (SSA) concerning any SSA 
claim filed by appellant.  Solicit the 
appellant's assistance in obtaining these 
records as needed.

4.  Thereafter, prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any additional available 
information which might corroborate the 
alleged in-service stressors.  

Provide USASCRUR with a description of 
these alleged stressors identified by 
appellant, including any substantiation 
of the following alleged incidents:  
Suicides on a rifle training range during 
basic training at Ft. Dix, New Jersey 
apparently between June and August 1964; 
during his Korean service, a missile that 
was fired utilizing the wrong 
coordinates, which landed and exploded 
near him, knocking him down from the 
blast; his near drowning in a jeep and 
the actual drowning of a serviceman in a 
truck in his convoy during a monsoon in 
Korea on or about August 1965; a March 
1965 "capture" by South Koreans dressed 
up as the enemy and internment in an 
actual prisoner-of-war camp as part of an 
unannounced Military Code of Conduct 
course; his brief capture by North Korean 
soldiers near the demilitarized zone on 
or about December 1965; his killing of 
infiltrators near the demilitarized zone; 
and a vehicle in his convoy that was 
blown up after hitting a land mine.  

Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  His Army active service 
included assignment with F Company 2nd 
Training Regiment, Ft. Dix, New Jersey, 
apparently between July and September 
1964; B Battery 7th Training Battalion, 
Ft. Sill, Oklahoma, apparently on or 
about September 1964; HHB 2nd  Battalion 
20th Artillery and HHB 1st Battalion 12th 
Artillery in South Korea, apparently 
between November 1964 and December 1965; 
with HH & S Battery, 3rd Battalion 82nd 
Artillery at Ft. Devens, Massachusetts, 
apparently between January and April 
1966; and with HHB 3rd Howitzer Battalion 
3rd Artillery at Ft. Knox, Kentucky, 
apparently between April and June 1966.  

USASCRUR should also be requested to 
provide any additional relevant records 
(such as operational reports, etc.) 
revealing, in relative detail, the 
activities of all of appellant's military 
units, in order to attempt to 
substantiate the alleged service 
stressors in question.  If no such 
records can be found, ask for specific 
confirmation of that fact.  

5.  The appellant and his representative 
should be advised that he may submit 
alternative forms of evidence to support 
the claim, such as statements/affidavits 
from service medical personnel and 
"buddy" statements/affidavits relating 
to claimed service stressors.  Also, 
inform the appellant and his 
representative that VA will proceed to 
decide the appeal without these 
statements unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  Also, 
inform them that if necessary, VA will 
assist in obtaining such 
statements/affidavits, but only if the 
appellant or his representative provides 
appropriate assistance in identifying 
sources, such as providing full names and 
current addresses of such individuals.  

6.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded psychiatric and 
psychologic examinations.  If indicated, 
appropriate psychologic testing should be 
conducted for the purpose of confirming 
appellant's psychiatric diagnosis(es).  
The examiners should review the entire 
claims folders, examine appellant, and 
express opinion, including degree of 
probability in terms of is it as likely 
as not, regarding the following:
	
(a)  Is a post-traumatic stress disorder 
currently manifested?  If not, is there 
another acquired psychiatric disorder 
that is present?

(b)  If a post-traumatic stress disorder 
is currently manifested, is it causally 
or etiologically related to any verified 
service stressor or otherwise related to 
service?  If any other acquired 
psychiatric disorder is identified, is it 
as likely or not related to service or 
events therein?

The examiners should adequately summarize 
the relevant medical history and clinical 
findings, and provide adequate reasons 
for the medical conclusions reached.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

The claims folders should be sent to the 
examiners for review.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





